Title: To John Adams from William Jackson, 19 June 1798
From: Jackson, William
To: Adams, John



Sir,
Philadelphia June 19. 1798

Under any other than the very peculiar situation in which I am placed, I should not, after what I have already had the honor of stating verbally, presume again to tresspass on your goodness;—But I persuade myself that the following fact will absolve me from any charge of presumption, an induce a favorable consideration of what is herewith most respectfully submitted—
On making an application, for the first time, this day to one of the Representatives in Congress from the State of Pennsylvania (Mr. Kittera) that he would be pleased to express such opinions of me to the President of the United States as his Knowledge of my qualifications for the Office of Collector would warrant—he astonished me by saying that he had been told by several persons, to whom he had observed that he supposed I was a Candidate, that Major Jackson did not wish the office—that this had been repeatedly mentioned to him—and that he had given his recommendation in behalf of another.
Deprived by this cruel artifice of that support which I might otherwise have hoped to receive from the Pennsylvania Members of the federal Legislature, I have been compelled to resort to the recommendations of Gentlemen from other States to whom I am known
Among these are Mr. Read of the Senate, who has known me from a Boy—Mr. North of the Senate—and Messrs. Harper and Rutledge of the House of Representatives.
I have been more particular in applying to the Gentlemen of South Carolina—as I am told it has been intimated as an objection that I was not originally of Philadelphia—although it might also be mentioned that neither the present Collector, nor any of the Candidates, that are known to me, are originally of Philadelphia—I have however been a Citizen of this place eighteen years, and my connexions in Philadelphia are equal to those of either of my Competitors.
When I left South Carolina in the year 1780, which I did after the siege of Charleston, where I was made Prisoner with my friend General Lincoln, whose Aid de Camp I then was, I first came to Philada—I was suffering under a severe indisposition, incurred in a series of military service—for although at that time I was but twenty one years of age I had been five years in the service of my country as Lieutenant and Captain in the same regiment with General, and Major Pinckney, and as Aid de Camp to General Lincoln.
General Lincoln insisted on taking me home with him, where under his affectionate attentions I recovered my health—In the autumn of 1780 I was appointed to act with General Lincoln as Commissioner for the exchange of Prisoners at Elizabethtown.
Having performed this duty and joined the army under General Washington, I was appointed Secretary to the younger Colonel Lauren’s mission to Versailles—and in the course of this service I had the honor to become known to you
After my return to America I was appointed Assistant Secretary at War, and, in the absence of the Principal, for several months, conducted the Department, & entirely to his satisfaction, and that of the Commander in chief, from both of whom I obtained the most honorable testimonials.
After the peace I studied law in this city, and was, after examination, admitted a Practitioner in the common Pleas and Supreme Court.
I have filled the offices of Secretary to the Convention that formed the Constitution of the United States—and of Secretary to the late President of the United States—And I was so far honored with General Washington’s confidence as to have the office of Adjutant General of the army offered to me—which other engagements occasioned me to decline.
In the office which I now hold, and which is subordinate to that which I now solicit, my conduct has been fully approved by the Treasury Department.
Under the consciousness, Sir, of having faithfully discharged all my trusts—Under the knowledge that my friends, who favor me with their esteem and affection, are ready to become Sureties for the fidelity of my services to any amount—and under the belief that I am capable of the duties to which I aspire—aided by the consideration that I have bled and endured captivity in the cause of my country—. And that I can procure, even at this late hour, and after the unfair anticipation of others, the best credentials in behalf of my wishes, I trust I am not too sanguine in hoping that the opinions of my friends may be favorably received.
I have the honor to be, / with the most respectful attachment, / Sir, / Your faithful obedient Servant

W Jackson